Citation Nr: 1411739	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1956 to April 1959, and from November 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has previously remanded this matter in September 2013 for further procedural development, including a new VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic headaches, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a right knee injury, currently identified as degenerative arthritis status post total knee replacement, 60 percent; compression fracture, T-12, 40 percent; and deviated nasal septum, residuals of broken nose, 0 percent.

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

In light of the favorable decision as to the issue decided, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, he is in receipt of service connection for residuals of a right knee injury, currently identified as degenerative arthritis status post total knee replacement, 60 percent; compression fracture, T-12, 40 percent; and deviated nasal septum, residuals of broken nose, 0 percent.  His combined evaluation is 80 percent.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In his August 2007 TDIU application, the Veteran indicates that he was last employed in July 2007, as a building inspector.  The Veteran states that his last day of work was actually June 29, 2007.  The Veteran indicates on the form that he was "laid off due to budgetary cutbacks."  However, buddy statements submitted in support of the Veteran's application suggest that the Veteran was laid off due to his physical limitations.  

At his July 2012 hearing, the Veteran indicated that he has not worked since approximately June 2007, when he was let go from his job as a building inspector due to being unable to "keep up."  The Veteran states that he would still like to work, but he is unable to due to service-connected disabilities, primarily his back and right knee.  This is consistent with his original application for TDIU.

In December 2007, the Veteran was afforded a VA back examination in which the examiner also provided an opinion as to his employability.  The examiner opined: "The average person with such disabilities as documented by the [V]eteran's medical history would have difficulty maintaining employment.  Because of restriction of movement of the spine, pain on range of motion and ambulation, it would be impossible to maintain any gainful employment."

In addition, the Veteran has submitted numerous private medical opinions regarding his employability.  These include a December 2009 opinion by Dr. B.G. with appropriate explanation and support, that concludes "I feel that he is unemployable."  A February 2011 opinion by Dr. O.H. concludes: "Considering either his back pain either by itself or in combination with his right knee pain, or his knee pain either by itself of in combination with his back pain would impair or limit any gainful employment, requiring ambulation, bending, climbing."  In addition, an August 2012 opinion by Dr. G.W. concludes: "Based on all of his medical reports, current medical condition and symptomatologies, I do not anticipate [the Veteran] being able to return to any gainful employment.  The average person with such disabilities, as documented in his medical history, would have difficulty maintaining and even obtaining any type of employment."

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.
Based upon review of the evidence as a whole, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  The Board notes the July 2007 VA examiner's opinion and the multitude of private medical opinions regarding the Veteran's employability, some of which have not been discussed in this decision.  Both the VA examiner and the private examiners conclude that the Veteran would struggle obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  As a result, the Board finds that the preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted.


REMAND

After having carefully considered the matter of entitlement to service connection for chronic headaches, the Board believes the Veteran's claim must be remanded for further development.  

As noted, the Board previously remanded this matter in September 2013 for a new examination.  Prior to adjudicating a matter after having previously remanded it, the Board has a duty to ensure that there has been compliance with its previous remand instructions.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Board's September 2013 remand instructed the RO to: (1) contact the Veteran and request assistance in obtaining any pertinent outstanding VA or private medical records; (2) schedule the Veteran for a VA neurological examination in which the Veteran was to provide an opinion as to whether the Veteran's current headache disorder is (a) related to his period of service, to include a 1956 head trauma when he sustained a broken nose, or caused by service, or (b) caused or aggravated by a service-connected deviate nasal septum disorder; and (3) readjuciate the claim.

The first and third directives have been complied with.  The Veteran has submitted additional treatment records in accordance with directive (1).  In addition, the RO readjudicated the matter in a February 2014 Supplemental Statement of the Case (SSOC).

However, the second directive has not been sufficiently complied with.  The Veteran was scheduled for and attended an October 2013 VA neurological examination.  The examiner provided an opinion specific to direct service connection.  However, the examiner failed to provide the secondary service connection opinion requested, whether the Veteran's current headache disorder is caused or aggravated by service-connected deviate nasal septum disorder.  The examiner addresses the original injury that caused the Veteran's deviate nasal septum disorder, but does not address the potential of a secondary connection.  As a result, the remand directives were not adequately complied with, and a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the claims file and a copy of this remand to the October 2013 VA examiner.  If that examiner is not available, return the file and a copy of this remand to another examiner of appropriate knowledge and expertise.  The examiner should also review any relevant files on Virtual VA or VBMS.  The examination report must indicate that the claims file and electronic databases were reviewed in conjunction with the report.  The examiner should be sure to review the medical records submitted by the Veteran in a March 5, 2014 fax.

Based on a review of the claims file, the VA examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headache disorder was either (1) caused by or (2) is aggravated by any of the Veteran's service-connected disabilities, including the Veteran's deviate nasal septum disorder.  In providing the supporting rationale, the examiner should specifically address the pertinent private medical opinions provided by the Veteran, and any other relevant evidence. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


